DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 3/13/2020, and 8/19/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6-8, and 16-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 6 and 16 recite the limitation "wherein the DC midpoint unbalanced value is equal to VUP minus VDN" in lines 6-7.  There is insufficient antecedent basis for this limitation in the claim.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-5, 9-15, and 19-20 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Cho et al. (US 2016/0268950).

Regarding claim 1,
Cho discloses (Fig. 8):
A method of balancing a DC midpoint (Figs. 6-8, C, ¶0100-¶0102) of a three level inverter (110b), the method comprising: receiving an input power signal (Fig. 6, ES, ¶0053, ¶0101) at a three level motor control system (100) that includes a three level inverter (110, ¶0101), the three level inverter (110) powering an electric motor (MO, ¶0101); determining, in the three level motor control system (100), a speed value (Fig. 12, ω, ¶0162-¶0165, determined from θ in Fig. 11) of the electric motor (MO, ¶0145); and adjusting a zero-sequence inverter output voltage (Voffset) to adjust a midpoint voltage (Vdcn) at the DC midpoint (C) based on the determined speed value (Fig. 11, ω, speed value, from θ is used to calculate Voffset, and Vsn* to affect Vdcn, ¶0148, ¶0151, ¶0256).

Regarding claim 2,
Cho discloses (Fig. 12):


Regarding claim 3,
Cho discloses (Fig. 12):
wherein the speed value (Fig. 12, ω from θ, ¶0162-¶0165) of the electric motor is determined by an estimator or observer function (¶0164-0165).

Regarding claim 4,
Cho discloses (Fig. 6):
further comprising: receiving the input power signal (Fig. 6, from ES) at the three level inverter (110, ¶0080-¶0081); and outputting an output power signal (Fig. 14, PINV) processed by the three-level inverter (power input to motor from inverter, ¶0218), wherein the output power signal is an inverter power flow power input to motor from inverter, ¶0218).

Regarding claim 5,
Cho discloses (Fig. 6):
wherein the input power signal is a DC power signal (can be supplied by DC power, ¶0054) with a constant voltage from a power source (ES), and wherein the output power signal is an AC power signal provided to a load device  (power input to motor from inverter, ¶0218).

Regarding claim 9,
Cho discloses (Fig. 6):


Regarding claim 10,
Cho discloses (Fig. 6):
wherein a load on the three level inverter comprises the electric motor (Fig. 6, MO, ¶0100).

Regarding claim 11,
Cho discloses (Fig. 6):
A three level motor controller system (Fig. 6, all elements) for balancing a DC midpoint (Fig. 8, C, ¶0100-¶0102) of a three level inverter (110b), the three level motor controller (Fig. 6, 100) system comprising: a controller (200) configured to: receive an input power signal (From ES) at the three level motor control system  (100) that includes a three level inventor (110), the three level inverter (110) powering an electric motor (MO, ¶0101); determine a speed value  (Fig. 12, ω, ¶0162-¶0165, determined from θ in Fig. 11) of the electric motor (MO); adjust a zero-sequence inverter output voltage (Voffset)  to adjust a midpoint voltage (Vdcn) at the DC midpoint (C)  based on the determined speed value  (Fig. 11, ω, speed value, from θ is used to calculate Voffset, and Vsn* to affect Vdcn, ¶0148, ¶0151, ¶0256).

Regarding claim 12,
Cho discloses (Fig. 6):
wherein the speed value (Fig. 12, ω from θ, ¶0162-¶0165) of the electric motor (Fig. 6, MO) is determined by a speed sensor (¶0060).

Cho discloses (Fig. 12):
wherein the speed value (Fig. 12, ω from θ, ¶0162-¶0165) of the electric motor is determined by an estimator or observer function (¶0164).

Regarding claim 14,
Cho discloses (Fig. 6):
wherein the controller (Fig. 6, 200) is further configured to: receive the input power signal (Fig. 6, from ES) at the three level inverter (110, ¶0080-¶0081); and output an output power signal (Fig. 14, PINV) processed by the three-level inverter (power input to motor from inverter, ¶0218), wherein the output power signal is an inverter power flow (power input to motor from inverter, ¶0218).

Regarding claim 15,
Cho discloses (Fig. 6):
wherein the input power signal is a DC power signal (can be supplied by DC power, ¶0054) with a constant voltage from a power source (ES), and wherein the output power signal is an AC power signal provided to a load device  (power input to motor from inverter, ¶0218).

Regarding claim 19,
Cho discloses (Fig. 10):
A computer program (Fig. 10, 200, part of Fig. 6, 200, ¶0142-¶0145) product (Fig. 8, C, ¶0100-¶0102) of a three level inverter (110b) in a  the three level motor controller (Fig. 6, 100) system, the computer program product (fig. 10, 200) comprising a computer readable storage medium (203) having program instructions embodied therewith (¶0142-¶0144), the program instructions executable by a 
Regarding claim 20,
Cho discloses (Fig. 10):
further comprising additional program instructions executable by the processor (Fig. 10, 201) and the system to cause the system and processor to: receive the input power signal (Fig. 6, from ES) at the three level inverter (110, ¶0080-¶0081); and output an output power signal (Fig. 14, PINV) processed by the three-level inverter (power input to motor from inverter, ¶0218),

Allowable Subject Matter
Claims 6-8, and 16-18 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion

Shen et al. (US 2011/0141786) – Dc-link voltage balancing system
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES S LAUGHLIN whose telephone number is (571)270-7244. The examiner can normally be reached Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Colon-Santana can be reached on (571) 272-2060. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/C.S.L./Examiner, Art Unit 2846  
      
/EDUARDO COLON SANTANA/Supervisory Patent Examiner, Art Unit 2846